Citation Nr: 1209599	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  11-31 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable disability rating for a shell fragment wound, left lower extremity.

2.  Entitlement to service connection for arthritis, bilateral hips, to include as secondary to service-connected shell fragment wound, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1950 to June 1953.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that a separate noncompensable disability rating for a residual scar, left posterior thigh, was granted in a November 2011 rating decision, effective from July 29, 2010.  The issue is not included in this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is warranted for the Veteran's claims for entitlement to an increased disability rating for a shell fragment wound, Muscle Group XIV, left lower extremity, and entitlement to service connection for arthritis, bilateral hips, to include as secondary to service-connected shell fragment wound, Muscle Group XIV, left lower extremity. 

The Veteran is currently receiving a noncompensable rating for his service-connected shell fragment wound, Muscle Group XIV, left lower extremity as a result of an injury the Veteran received while serving in Korea.  While the Board notes that the Veteran's service treatment records are not available for review, the Veteran's DD-214 indicates that the Veteran was awarded the Purple Heart and the Order of Division, provided by the Veteran, indicates that the Veteran showed exceptional valor by, among other things, being wounded by a grenade while evacuating an officer who was wounded.  

The Veteran's shell fragment wound is currently rated under Diagnostic Code 5314, which pertains to Muscle Group XIV.  This muscle group includes the anterior thigh group muscles that function to provide extension of the knee, simultaneous flexion of the hip and flexion of the knee, tension of fascia lata and iliotibial band acting with Muscle Group XVII in postural support of body, and acting with hamstrings in synchronizing hip and knee.  These muscles consist of the sartorius, rectus femoris, vastus externus, vastus intermedius, vastus internus, and tensor vaginae femoris.  Diagnostic Code 5314 rates disabilities in accordance to the severity of injury to the muscles of Muscle Group XIV.  Pursuant to this code, a noncompensable (zero percent) rating is warranted if impairment of this muscle group is slight.  If impairment is moderate in degree, a 10 percent rating is warranted.  If impairment is moderately-severe, a 30 percent rating is warranted.  Finally, if the impairment is severe, a 40 percent rating is warranted.  See 38 C.F.R. § 4.73, Diagnostic Code 5314 (2011).  

The criteria for evaluating muscle disabilities, generally, are set forth in 38 C.F.R. 
§ 4.56.  This regulation provides that an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  A through and through injury with muscle damage will be evaluated as no less than a moderate injury for each group of muscles damaged.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  Any evaluation of a muscle injury must include a determination of whether the Veteran had a simple wound of the muscle without debridement or infection; a through-and-through or deep penetrating wound, absent any explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection; a through-and-through or deep penetrating wound with prolonged infection or with sloughing of soft parts, and intermuscular cicatrization; or a through-and-through or deep penetrating wound with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and cicatrization.

The Veteran was afforded a VA examination for his bilateral hips in January 2011.  Upon examination the Veteran exhibited a normal gait with limited motion due to pain.  With regard to range of motion of the bilateral hips, the Veteran exhibited flexion to 45 degrees, abduction to 15 degrees, and extension to 0 degrees bilaterally.  The Veteran was able to cross his left leg over his right leg and his right leg over his left leg.  The Veteran was also able to turn his toes out more than 15 degrees bilaterally.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  X-rays associated with the examination revealed minor degenerative changes of the hips consistent with age and no acute fracture.  Additionally it was noted that no shell fragments were seen on the x-ray.  The Veteran was diagnosed with arthritis of the hips.  An examination of the Veteran's scars revealed a few small scattered scars both posterior thighs which were difficult to see.  There was no evidence of tissue loss or breakdown.  The scars were not painful, exhibited no signs of skin breakdown, or other disabling effects.  

In order to rate a disability under Diagnostic Code 5314 it is necessary to know which specific muscle or muscles within Muscle Group XIV were affected by the Veteran's shell fragment injury.  Additionally, depending on the muscle(s) affected, it might also be necessary to know not only the effects on the Veteran's left hip, but also his left knee.  In this regard the Veteran's range of motion, and any limitation thereof, with respect to his knee must be determined.  The Board notes the January 2011 VA examination did not include a specific evaluation of the muscles and of the left knee.  As such a new examination addressing these issues is warranted.  

With respect to the Veteran's claim for entitlement to service connection for arthritis, bilateral hips, to include as secondary to service-connected shell fragment wound, left lower extremity, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought. 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran contends that his bilateral hip arthritis is related to his service-connected shell fragment wound, Muscle Group XIV, left lower extremity.  As noted above, the Veteran was afforded a VA examination in January 2011 which noted that the Veteran had degenerative changes of the hips.  The examiner was asked to provide an opinion with regard to whether the Veteran's arthritis of the hips was related to the shell fragment wound that the Veteran received during active duty service.  The examiner noted that the Veteran's claims file was unavailable for review and as such he could not resolve the issue of whether the Veteran's bilateral hip arthritis was related to his military service without speculation.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this instance while the Veteran was afforded a VA examination, the Board finds that the January 2011 VA examination is inadequate because the VA examiner did not have access to the Veteran's claims file and as such could not review the Veteran's record in order to provide an opinion with regard to whether the Veteran's bilateral hip arthritis is related to his active duty service, to include as secondary to his service-connected shell fragment wound, left lower extremity.  

Additionally, regardless of whether the Veteran's currently diagnosed arthritis of the bilateral hips is determined to be related to the Veteran's active duty service or secondary to his service-connected shell fragment wound, left lower extremity, it must also be determined whether the Veteran's current symptomatology, to include limitation of motion with regard to the Veteran's hips, is due to the Veteran's arthritis in his bilateral hips or a residual of his muscle injury.  In this regard, the Board notes that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2005); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The Veteran should be afforded a VA examination to determine the nature and severity of his service-connected shell fragment wound, left lower extremity, Muscle Group XIV.  The claims folder and a copy of this remand should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished.  

a.  The examiner should identify all orthopedic, neurologic and muscle impairment due to the Veteran's service-connected shell fragment wound, left lower extremity.  

b.  The examiner should state the specific muscle(s) within Muscle Group XIV that were involved in the left thigh shell fragment wound.  The examiner should discuss any loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement due to muscle disability.  The examiner should indicate whether any muscle impairment is slight, moderate, moderately severe, or severe, and provide the supporting clinical findings.

c.  The examiner should indicate whether the shell fragment wound residuals include impairment of the left knee and/or left hip, and should describe the clinical findings related to both the left knee and left hip.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

2. After a review of the claims file, a VA examiner should determine the etiology of the Veteran's arthritis of the bilateral hips.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.

The examiner should provide an answer to the following questions:  

a.  Whether the Veteran's arthritis of the bilateral hips is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.

b.  Whether the Veteran's arthritis of the bilateral hips is at least as likely as not (i.e., probability of 50 percent), proximately due to, OR alternatively, aggravated (chronically worsened) by the Veteran's service-connected shell fragment wound, left lower extremity.

c.  The examiner should distinguish the symptoms due to the Veteran's service-connected shell fragment wound residuals of the left thigh from the symptoms due to currently nonservice-connected arthritis of the left hip.  If it is not possible to clinically separate such symptoms, the examiner should so state.  

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  If an opinion cannot be rendered without resorting to speculation, the examiner must explain why it would be speculative to respond.

3. The RO should then review the examination reports to ensure that they comply with this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

4. After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



